Citation Nr: 1817364	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD) from March 5, 2010 to January 2, 2011, in excess of 30 percent from January 3, 2011 to April 30, 2013, in excess of 50 percent from May 1, 2013 to January 8, 2018, and in excess of 70 percent from January 9, 2018 forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1970, to include service in the Republic of Vietnam from July 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The December 2010 rating decision granted service connection for PTSD with an initial evaluation of 10 percent effective March 5, 2010.  In January 2012, the RO increased the evaluation of the PTSD to 30 percent, effective January 3, 2011. In December 2017, the RO increased the evaluation of the PTSD to 50 percent, effective from May 1, 2013.  In February 2018, the RO increased the evaluation of the PTSD to 70 percent, effective from January 9, 2018.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

During the pendency of this appeal, the RO granted TDIU in a February 2018 rating decision, effective from January 9, 2018.  Further, there is no lay or medical evidence that the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of further entitlement to TDIU or SMC at this time.

The most recent Supplemental Statement of the Case (SSOC) was issued by the RO on January 12, 2018.  Per 38 C.F.R. § 20.1304(c), if pertinent evidence has been received and associated with the record, then it must be referred to the Agency of Original Jurisdiction (AOJ) for review, unless this procedural right is waived by the appellant or his representative.  That paragraph states "[e]vidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  Id.  Additional pertinent evidence has been added to the record since the January 2018 SSOC, but the Board also finds that the Veteran's representative has provided a proper waiver of AOJ consideration, and thus the Board will proceed to consider the appeal.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  Prior to January 3, 2011, the Veteran's PTSD has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

2.  From January 3, 2011 forward to April 30, 2013, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

3.  From May 1, 2013 forward to January 8, 2018, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  From January 9, 2018 forward, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 10 percent prior to January 3, 2011 for service-connected PTSD have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

2. The criteria for an increased rating in excess of 30 percent from January 3, 2011 forward to April 30, 2013 for service-connected PTSD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an increased rating in excess of 50 percent from May 1, 2013 forward to January 8, 2018 for service-connected PTSD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).

4. The criteria for an increased rating in excess of 70 percent from January 9, 2018 forward for service-connected PTSD have not been met or approximated. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  Attempts were made to secure the Veteran's Social Security records, but none were available.

The Veteran was afforded VA examinations pertinent to this appeal in November 2010, October and November 2011, May 2013, March 2017, and January 2018, which are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his PTSD.  

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating Claims

The Veteran seeks increased ratings for his PTSD, rated at 10 percent from March 5, 2010 to January 2, 2011, 30 percent from January 3, 2011 to April 30, 2013, 50 percent from May 1, 2013 to January 8, 2018, and 70 percent from January 9, 2018 forward.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Use of the term "such as" in the criteria for a rating under § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign to a rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013); see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of the regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  "[I]n the context of a 70 [percent] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Thus, assessing whether a 70 percent evaluation is warranted requires a two-part analysis: "The . . . regulation contemplates [: (1) ] initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation[; and (2) ] an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas."  Vazquez-Claudio, 713 F.3d at 118.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Board notes that during the pendency of the claim all references to the DSM-IV have been updated to refer to the DSM-5, which utilizes altered criteria for diagnosing PTSD. See 80 Fed. Reg. 14,308 (Mar. 19, 2015). However, this change does not apply to appeals that were pending before the Board (i.e. certified for appeal) prior to August 4, 2014, even if such claims are subsequently remanded. Id. As such, the criteria for diagnosing PTSD contained in the DSM-IV are still applicable in this case, and any diagnoses made based on those criteria are still probative of the issue at hand. Id. Further, a diagnosis of PTSD in conformity with the DSM-5 was provided in March 2017 and January 2018 VA examinations and therefore competent diagnoses under both sets of criteria are of record regardless.

Although DSM-IV applies to this appeal, it is worth noting that, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Increased Rating for PTSD

The Veteran's PTSD is rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130.  PTSD is rated using the General Rating Formula for Mental Disorders (General Formula).  Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The Veteran contends he is entitled to increased ratings for PTSD.  For purposes of clarity, the Board will address the periods in time sequence.

March 5, 2010 to January 2, 2011

The Veteran is service-connected for PTSD from March 5, 2010 forward to January 2, 2011, at a compensable evaluation of 10 percent.  The Veteran has asserted in his statements to VA and during his RO hearing that his condition is worse than previously evaluated.

For the period prior to January 3, 2011, based on the evidence the Board finds that a disability rating in excess of 10 percent is not warranted. During this period the Veteran generally complained of nightmares, intrusive thoughts, memory issues, concentration problems, anxiety, irritability and isolationist tendencies, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided a VA examination for his PTSD in November 2010 based on symptoms observed in February 2010 and positive screening factors observed in March 2010.  Objective findings from the examiner showed the Veteran was alert and oriented with no affect and good mood.  Thought process and content were unremarkable.  There was no evidence of delusions or hallucinations and judgment and insight were good.  The Veteran was noted not to have any panic attacks and he demonstrated average levels of mental acuity, physical energy, and activities throughout his weekly life.  Memory was normal.  The Veteran reported symptoms considered mild by the examiner of mild sleep disturbance, tendency to be irritable with his family, avoidance of some crowds of people, especially larger ones, that occur at various intervals.  Psychosocial functioning was considered to be near average and good.  The Veteran had received a buyout from his employer but still maintained his professional licenses and worked part time, in addition to average levels of social involvement and leisure pursuits.  The examiner provided a GAF score of 65, indicating mild symptoms.  The examiner also noted a very good prognosis based on his current level of symptoms, history, and current level of psychosocial functioning.

For the period prior to January 3, 2011, the Board finds that the weight of the evidence does not demonstrate that a rating in excess of 10 percent is warranted.  Based on the findings that demonstrate mild symptoms which have a mild effect on social functioning and no effect on occupational functioning, a 10 percent evaluation is warranted. Evidence of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptomatology that warrants a higher evaluation was not demonstrated. An evaluation of 10 percent is granted whenever there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  The Veteran had good relationships with his family, his mood was generally good, and psychosocial functioning was considered near average and good.  A GAF score of 65 was reported, indicating mild symptoms.

A higher evaluation of 30 percent is not warranted unless there is occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).



	(CONTINUED ON NEXT PAGE)


January 3, 2011 to April 30, 2013

For the period January 3, 2011 to April 30, 2013, the Board finds that the weight of the evidence demonstrates that a rating in excess of 30 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 30 percent disability evaluation.  As with the previous period, the Veteran has largely complained of memory issues, concentration problems, anxiety, and irritability, all of which he is competent to report. Jandreau, 492 F.3d at 1372.

VA outpatient treatment records from January 2011 noted a decrease in the Veteran's GAF score on January 3, 2011, to 59 from a previous 65, and an increase of symptoms and medication.

The Veteran was provided a VA examination in October 2011, with a follow-on addendum opinion in November 2011, in response to the Veteran's claim that his PTSD was worse than rated.  The examination by a VA psychiatrist revealed that the Veteran's then-current symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The GAF score provided was 60, which is indicative of mild to moderate symptoms of social and occupational impairment.  Current symptoms at the time included depression, anxiety, sleep disturbances, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted the Veteran tended to avoid his spouse and sons due to irritability.  The Veteran was noted to work a part-time job of 16 hours a month and "sometimes" get along with people. 
 
Based on the evidence, the Board finds that an evaluation of 30 percent is warranted from January 3, 2011 to April 30, 2013.  An evaluation of 30 percent is granted whenever there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A higher evaluation of 50 percent is not warranted unless there is reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The evidence of record consistently shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  He was employed part time, though with some challenges, and maintained his marital and other social relationships within his family. Although the Veteran consistently reported that he prefers to remain isolated, he is in touch with his family.  Moreover, the examination reports generally note that the Veteran was polite, composed, and with mostly mild -to- moderate symptoms during examinations and evaluations.

May 1, 2013 to January 8, 2018

For the period May 1, 2013 to January 8, 2018, the Board finds that the weight of the evidence demonstrates that a rating in excess of 50 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 50 percent disability evaluation.  As with the previous period, the Veteran has largely complained of memory issues, concentration problems, anxiety, and irritability, all of which he is competent to report. Jandreau, 492 F.3d at 1372.

The Veteran was provided a VA examination in May 2013.  The examiner continued a diagnosis of PTSD based on DSM-IV, with symptoms of related depression.  The examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that three recent VA PTSD appointments with a VA psychiatrist in July, October, and December 2012 had shown declining symptoms of the Veteran with regard to his overall mental health.  On this May 2013 examination, the VA examiner noted no abnormal psychomotor behavior, cooperative attitude but flat affect, mildly depressed mood, normal speech and attention span, normal thought process, intact memory for both recent and remote events, intact abstract reasoning, fair judgment, and no delusions or hallucinations.  The Veteran reported ongoing sleep issues but denied suicidal and homicidal ideation.

The examiner summarized by saying the Veteran reported increased depressed mood since the last full examination and that the Veteran has symptoms of depression, a persistent sad mood, decreased self-esteem, irritability and sleep disturbances, nightmares, intrusive thoughts of combat, social detachment and emotional numbing, plus hypervigilance.  

In March 2016, a VA readjustment counselor, with a licensed clinical social worker (LCSW) degree and training, wrote a statement regarding his periodic observation and treatment of the Veteran and his PTSD.  This counselor commented that this Veteran struggles with pervasive and often disabling anxiety and fear, as well as clinically significant anger/irritability, guilt, hypervigilance, dissociative, and, avoidance symptoms.  These symptoms frequently result in social and relational distress, per the counselor. The Veteran is only able to be around others in social settings for about 15-20 minutes before symptoms escalate and he begins seeking to disengage. The counselor opined he feels a near-constant need to "keep moving", which he believed directly related to the Veteran's combat experiences to stay active and alert. When symptoms increase, the Veteran seeks to withdraw and isolation to claim his nerves.  The counselor considered the Veteran's symptoms to be beyond the age-related norm for social anxieties.

The Veteran received another VA examination in March 2017.  Here again, the examiner continued a diagnosis of PTSD, now under DSM-5, with related symptoms of anxiety, suspiciousness, and chronic sleep impairment.  The VA psychologist examiner summarized the results as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner characterized the Veteran's impairment as mild to moderate to subjective distress and social functioning, tied to irritability with his spouse and others, hypervigilance, and intrusive recollections.  The examiner finished by noting there was no indication that the Veteran's overall mild to moderate PTSD symptoms would prevent him from engaging in some kind of solitary or sedentary employment wherein reasonable accommodation could be made such as frequent breaks or flexible scheduling for him.

Based on the evidence, a 50 percent evaluation, but no higher, is warranted for the period May 1, 2013 to January 8, 2018 for the Veteran's PTSD and depression based on occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, inability to establish and maintain effective relationships, depressed mood, disturbances of motivation and mood, flattened affect, anxiety, difficulty in establishing and maintaining effective work and social relationships, and chronic sleep impairment.  

A higher evaluation of 70 percent is not warranted for PTSD unless the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The Veteran has not exhibited any other symptoms contemplated by a 70 percent rating, or any non-listed symptoms of comparable severity. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.

Overall the evidence reflects that the Veteran has been able to maintain familial relationships, albeit at times strained ones, as well as positive relationships with individuals, despite a general anxiety around other people. These facts militate against a finding of occupational and social impairment in most areas resulting from the Veteran's PTSD symptoms. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's PTSD results in an occupational and social impairment in most areas, and thus is against a finding that a 70 or greater percent rating for PTSD is warranted from May 1, 2013 forward to January 8, 2018.

January 9, 2018 Forward

For the period January 9, 2018 forward, the Board finds that the weight of the evidence demonstrates that a rating in excess of 70 percent is not warranted.  Here, the Board notes the record of severity of the Veteran's disability most closely approximates the criteria for a 70 percent disability evaluation.  As with the previous period, the Veteran has largely complained of memory issues, concentration problems, anxiety, and irritability, all of which he is competent to report. Jandreau, 492 F.3d at 1372.  VA mental health professionals documented worsening of the Veteran's PTSD in this period, to include the necessity of more medications, greater social isolation and withdrawal, and worsening motivation and mood.

The Veteran received a VA examination for his PTSD in January 2018.  The psychologist examiner, who had examined the Veteran previously, continued the diagnosis of PTSD under DSM-5, and noted the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted that the Veteran's relationships with his spouse and grandchildren were poor and that the Veteran isolates himself in his own home, with no involvement with the local community.  The examiner noted that since the last examination in March 2017, the Veteran's medications had been adjusted and increased.  The Veteran reported sleep disturbance, irritable mood, social withdrawal, anxiety in crowds and associated avoidance, anxiety in the context of driving, and nightmares.  The examiner, in her summary, described symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The Veteran denied suicidal or homicidal ideation.  He appeared well-groomed with excellent hygiene, and was cooperative.  Thought processes were clear and focused, though he seemed focused on the negative aspects of his life.  His cognition was oriented and his insights assessed as good, with a fair-to-guarded prognosis.

In light of the foregoing, the Board finds that the Veteran's PTSD symptoms have been consistently worse in this appeal period, from the date of the January 9, 2018 examination forward, and they have resulted in an overall disability picture that more nearly approximates deficiencies in most areas.  The Veteran has displayed declining symptoms and behaviors with the increasing worsening since the beginning of this period.  The Veteran has been on multiple anti-depressant and other psychiatric medications throughout the appeal period and his doses have been changed throughout the periods covered by this claim, indicating that the medication is only partially helping.  The symptomatology listed by each VA provider more closely approximated the symptoms associated with a 70 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17. 

A higher evaluation of 100 percent is not warranted for the Veteran's PTSD unless the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.  The evidence of record generally shows that the Veteran appeared lucid, oriented, and understood the consequences of his actions.  Although the Veteran consistently reported that he prefers to remain isolated, he has retained some social relationships, though with difficulty.  Moreover, the examination reports consistently note that the Veteran was polite and composed during regular examinations.  The symptomatology listed by each VA psychiatrist or mental health professional more closely approximated the symptoms associated with a 70 percent rating for a psychiatric disability. Mauerhan, 16 Vet. App. at 442; Vasquez-Claudio, 713 F.3d at 116-17.  For these reasons, and in consideration of all of the evidence of record, the Board finds that total social and occupational impairment due to PTSD symptoms is not demonstrated during this period.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the ratings assigned herein for period prior to January 3, 2011; from January 3, 2011 to May 1, 2013; from May 1, 2013 to January 9, 2018; or from January 9, 2018 forward.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that a rating in excess of 10 percent for the period prior to January 3, 2011; in excess of 30 percent for the period January 3, 2011 to May 1, 2013; in excess of 50 percent for the period May 1, 2013 to January 9, 2018; and in excess of 70 percent for the period from January 9, 2018 forward for PTSD is not warranted. See Hart, 21 Vet. App. 505.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased disability rating in excess of 10 percent for post-traumatic stress disorder (PTSD) from March 5, 2010 to January 2, 2011, in excess of 30 percent from January 3, 2011 to April 30, 2013, in excess of 50 percent from May 1, 2013 to January 8, 2018, and in excess of 70 percent from January 9, 2018 forward is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


